DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Newly amended claims 1, 13, and 25 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Election by original presentation limits the subsequent prosecution to the initially-examined (acted upon) invention in a single application. See 37 CFR 1.145, MPEP 818.02(a), and MPEP 821.03. 
Applicants are generally not permitted to switch inventions after an election is made in response to a restriction requirement, and there has been an office action on the merits of the elected invention. See MPEP 819.
The applicant has presented claims directed to an invention that is independent or distinct from claims previously examined on the merits. There is now a serious search and examination burden on the Examiner if restriction is not required.  Such claims are withdrawn from consideration as being directed to a non-elected invention.  See MPEP 821.03.
Original claims were drawn to a military vehicle with a suspension assembly, classified in B60G 17/04.
Newly presented claims are drawn to a military vehicle directed with details to a brake system, classified in B60T 13/141.
The inventions are independent or distinct, each from the other because:
New invention and original invention are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because it does not claim a roof or floor or sidewalls bolted together.  The subcombination has separate utility such as a military vehicle with a roof, floor, or sidewalls that are modular and interchangeable with other vehicles.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1 – 13, 17 – 19, and 20 – 26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Claim 20 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Dziuba et al. U.S. 2013/0241237 (“Dziuba”) in view of Oshita, U.S. 2014/0232082 (“Oshit”), Christopherson et al. U.S. 6,101,794 (“Christopherson”), T. Roering, U.S. 2006/0116032 (“Roering”), and A. Niedzwiecki U.S. 2013/0153314 (“Niedzwiecki”).  Dziuba discloses a military vehicle (abstract) comprising:
a chassis [0004] including a passenger capsule (20), a front module (30) coupled to a front end of the passenger capsule (fig. 1), and a rear module (40) coupled to a rear end of the passenger capsule (fig. 2);
an axle supported by the rear module [0020];
a suspension system positioned between the rear module and the axle (fig. 6);
a driveline including an engine [0020] supported by the front module [0020], 
a transmission coupled to the engine [0020].
Dziuba does not disclose the details of the suspension system. Oshita teaches the suspension system including a spring (40), a second spring (40), a first hydraulic damper (49), and a second hydraulic damper (49), wherein the first hydraulic damper and the second hydraulic damper are cross-plumbed to provide a hydraulic body roll control function ({0003]— [0005], [0080]).  One of ordinary skill in the art at the time the invention was made would find modifying Dziuba such that it comprised the suspension system in view of the teachings of Oshita obvious so as to satisfactorily damp the actions and vertical motions of the wheels, ensuring sufficient driving stability and good ride quality [0152].
Dziuba in view of Oshita does not directly disclose the springs as high-pressure gas springs. Christopherson teaches spring suspensions as gas springs (column 4, line 7).  One of ordinary skill in the art at the time the invention was made would find modifying Dziuba in view of Oshita such that it comprised the springs as gas springs in view of the teachings of Christopherson obvious so as to provide a suspension element old and well known as the gas spring, and interchangeable in the art with predictable results of providing a biasing force (column 4, line 1).
Dziuba does not disclose a transaxle coupled to the transmission and the axle.  Roering teaches a transaxle (fig. 7) coupled to a transmission (10) and an axle (28), the transaxle includes a housing [0021] that functions as a structural component of the rear module (fig. 7), and wherein a first hydraulic damper (50) and a second hydraulic damper (50) are directly coupled to the housing of the transaxle. One of ordinary skill in the art at the time the invention was made would find modifying Dziuba such that it comprised the first and second hydraulic dampers of the rear suspension directly coupled to the housing of the transaxle in view of the teachings of Roering obvious so as to resiliently bias the transaxle against the terrain [0039].
Dziuba does not disclose a generator driven by the engine.  Niedzwiecki teaches a generator (abstract) driven by an engine (abstract, [0022]) to generate electricity [0026], and an export power kit (transaxle 150, 4WD or AWD coupling 160, or equipment off of the DRV [0027])  coupled to the generator and configured to facilitate exporting power off the military vehicle ([0027] – [0028]).  One of ordinary skill in the art at the time the invention was made would find modifying Dziuba such that it comprised a generator driven by the engine in view of the teachings of Niedzwiecki obvious so as to automatically or selectively drive all the wheels [0026], power an electrical system on the DRV [0027], or even provide electrical power off the DRV as needed [0028].  

Response to Arguments
Applicant’s arguments with respect to claim(s) 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212. The examiner can normally be reached Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN BECK/Primary Examiner, Art Unit 3614